


Exhibit 10.11

 

United States

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

2007 OMNIBUS EQUITY COMPENSATION PLAN
VARIABLE COMPENSATION STOCK UNIT AWARD PROGRAM SUBPLAN

 

GRANT NOTICE

 

Investment Technology Group, Inc. (the “Company”), pursuant to Section 6 of its
Variable Compensation Stock Unit Award Program Subplan (the “Program”), hereby
grants to you as a Participant under the Program, Stock Units representing a
generally nontransferable right to receive one share of Company Stock with
respect to each underlying Stock Unit at a specified future date together with a
right to Dividend Equivalents on Basic Units as specified in the Program (the
“Grant”), subject to all of the terms and conditions as set forth herein, the
Program and the Investment Technology Group, Inc. 2007 Omnibus Equity
Compensation Plan (the “Plan”).(1)  All capitalized terms herein that are not
otherwise defined shall have the meanings ascribed to such terms in the Program
or Plan, as applicable.

 

Participant:

                                                          

 

Date of Grant:

                                                          

 

Number of Basic Stock Units subject to Grant:

                                                          

 

Number of Matching Stock Units subject to Grant:

                                                          

 

 

Vesting Schedule: The Basic Units subject to this Grant shall vest in equal
annual installments on each of the first, second and third anniversaries of the
Date of Grant if the Participant remains continuously employed by the Company or
its Subsidiaries through, and is in Good Standing (as defined below) on, each
applicable vesting date. The Matching Units granted with respect to the Basic
Units subject to this Grant shall vest 100% on the third anniversary of the Date
of Grant if the Participant remains continuously employed by the Company or its
Subsidiaries through, and is in Good Standing on, such date.  The Participant
shall receive shares of Company Stock in settlement of the Basic Units and
Matching Units in accordance with the terms of the Program, subject to the
collection of applicable taxes in connection with the issuance of Company Stock.
For purposes of this Grant, “Good Standing” means the Participant is actively
employed by the Company or its Subsidiaries on the applicable date and has not
given a notice of resignation to, or received a notice of termination from, the
Company or any of its Subsidiaries prior to such date.

 

Violation of Code of Conduct; Forfeiture of Unvested Basic Units and Matching
Units:  If, prior to the date Basic Units and Matching Units otherwise become
vested in accordance with the vesting schedule set forth above, the Participant
materially breaches the Company’s Code of Business Conduct and Ethics, as such
material breach is determined by the Compensation Committee of the Board of
Directors of the Company (the “Board”), or any other committee appointed by the
Board to administer the Program (the “Compensation Committee”), in its sole
discretion, the Compensation Committee may determine, in its sole discretion,
that the Basic Units and Matching Units shall cease to vest effective as of the
date of the Participant’s material breach, subject to compliance with applicable
law.

 

Acknowledgements: You acknowledge receipt of this Grant Notice, the Program, the
Plan and the Plan prospectus.(1)  You further acknowledge that this Grant is
made under, and governed by the terms and conditions of, the Plan and the
Program and you agree to be bound by such terms.  The Compensation Committee has
the authority to interpret and construe this Grant pursuant to the terms of the
Program and the Plan, and its decisions shall be conclusive as to any questions
arising hereunder.

 

--------------------------------------------------------------------------------

(1)   The Plan, Plan prospectus, and Program are available on ITG Exchange.  In
addition, paper copies of the Plan, Plan prospectus and Program are available
upon request by contacting the Legal Department of the Company at ITG_Legal.

 

--------------------------------------------------------------------------------


 

Recoupment Policy:  You agree that you will be subject to any compensation
clawback or recoupment policies that may be applicable to you as an employee of
the Company or any of its affiliates, as in effect from time to time and as
approved by the Board or the Compensation Committee, whether or not approved
before or after the Date of Grant.

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

PARTICIPANT

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Date:

 

Date:

 

 

 

 

--------------------------------------------------------------------------------
